DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-3, 4-6, 8-10, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10 and 12 of U.S. Patent No. 10,805,714. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an actuator with a compliant member.

Application No. 17/015329
U.S. Patent No. 10,805,714
1. A panel audio loudspeaker, comprising: a panel having a panel surface; an actuator configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator comprising: a frame comprising: a plate extending in a plane and attached to the panel surface; and one or more side walls extending from the plate perpendicular to the plane; a magnetic circuit comprising a magnetic assembly and a magnetic coil, the magnetic assembly and magnetic coil being moveable relative to each other during operation of the actuator along an axis perpendicular to the plane of the plate; at least one flexible member coupling the magnetic assembly to a side wall of the one or more side walls; and a compliant member mechanically coupling the magnetic coil to the plate.

2. The panel audio loudspeaker of claim 1, wherein the compliant member is configured to increase output of the panel audio loudspeaker for at least some frequencies from 5 kHz to 20 kHz compared to the actuator without the compliant member.  

1.  A panel audio loudspeaker, comprising: a panel extending in a plane and having a panel surface; an actuator coupled to the panel and configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator comprising: a rigid frame attached to the panel surface, the rigid frame comprising a portion extending perpendicular to the panel surface and a plate extending parallel to the panel; a magnet assembly and a magnetic coil forming a magnetic circuit; at least one flexible member connecting the magnetic circuit to the portion of the rigid frame extending perpendicular to the panel surface; and a compliant layer extending parallel to the panel and having a surface in contact with the plate, the compliant layer being positioned between the magnetic circuit and the panel, the compliant layer being configured to increase output of the panel audio loudspeaker for at least some frequencies from 5 kHz to 20 kHz compared to the actuator without the compliant  layer.  




3. The panel audio loudspeaker of claim 2, wherein the output of the panel audio loudspeaker is at least 5 dB higher for at least some frequencies from 7.5 kHz to 
4. The panel audio loudspeaker of claim 1, wherein the compliant member is made from a material having a Shore A hardness in a range from 20 to 90.  


10. The panel audio loudspeaker of claim 1, wherein the compliant layer comprises a material having a Shore A hardness in a range from 20 to 90.  



4. The panel audio loudspeaker of claim 1, wherein the compliant layer is positioned between the panel and the plate.  
5. The panel audio loudspeaker of claim 4, wherein the compliant layer is substantially coextensive with the panel.  

6. The panel audio loudspeaker of claim 1, wherein the compliant member comprises a compliant layer extending parallel to the plate, and the compliant layer is substantially coextensive in the plane with the magnetic coil.  

4. The panel audio loudspeaker of claim 1, wherein the compliant layer is positioned between the panel and the plate.  
5. The panel audio loudspeaker of claim 4, wherein the compliant layer is substantially coextensive with the panel.  
8. The panel audio loudspeaker of claim 1, wherein the compliant member mechanically couples the magnetic coil to a first surface of the plate, and the panel surface is attached to a second surface of the plate opposite the first surface of the plate.  

3. The panel audio loudspeaker of claim 2, wherein the compliant layer is positioned between the magnetic coil and the plate, the compliant  layer mechanically coupling the magnetic coil to the plate.  

9. The panel audio loudspeaker of claim 1, wherein the panel comprises a display panel.  

12. The panel audio loudspeaker of claim 1, wherein the panel comprises a display panel.  

10. An actuator comprising: a frame comprising: a plate extending in a plane; and one or more side walls extending from the plate perpendicular to the plane; a magnetic circuit comprising a magnetic assembly and a magnetic coil, the magnetic assembly and magnetic coil being moveable relative to each other during operation of the actuator along an axis perpendicular to the plane of the plate; at least one flexible member coupling the magnetic assembly to a side wall of the one or more side walls; and a compliant member mechanically coupling the magnetic coil to the plate.  

1.  A panel audio loudspeaker, comprising: a panel extending in a plane and having a panel surface; an actuator coupled to the panel and configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator comprising: a rigid frame attached to the panel surface, the rigid frame comprising a portion extending perpendicular to the panel surface and a plate extending parallel to the panel; a magnet assembly and a magnetic coil forming a magnetic circuit; at least one flexible member connecting the magnetic circuit to the portion of the rigid frame extending perpendicular to the panel surface; and a compliant layer extending parallel to the panel and having a surface in contact with the plate, the compliant layer being positioned between the magnetic circuit and the panel, the compliant layer being configured to increase output of the panel audio loudspeaker for at least some frequencies from 5 kHz 
2. The panel audio loudspeaker of claim 1, wherein the compliant layer is positioned between the magnetic circuit and the plate.  
3. The panel audio loudspeaker of claim 2, wherein the compliant 





1.  A panel audio loudspeaker, comprising: a panel extending in a plane and having a panel surface; an actuator coupled to the panel and configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator comprising: a rigid frame attached to the panel surface, the rigid frame comprising a portion extending perpendicular to the panel surface and a plate extending parallel to the panel; a magnet assembly and a magnetic coil forming a magnetic circuit; at least one flexible member connecting the magnetic circuit to the portion of the rigid frame extending perpendicular to the panel surface; and a compliant layer extending parallel to the panel and having a surface in contact with the plate, the compliant layer being positioned between the magnetic circuit and the panel, the compliant layer being configured to increase output of the panel audio loudspeaker for at least some frequencies from 5 kHz to 20 kHz compared to the actuator without the compliant  layer.  

17. The panel audio loudspeaker of claim 16, wherein the compliant member is configured to increase output of the panel audio loudspeaker for at least some frequencies from 5 kHz to 20 kHz compared to the actuator without the compliant member.  




Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 
Allowable Subject Matter
Claims 1-20 are allowed pending the approval of a properly submitted terminal disclaimer.
Claims 5, 7, 11-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 16 identify the uniquely distinct feature of an actuator comprising: a frame with a plate extending in a plane; and one or more side walls extending from the plate perpendicular to the plane, a magnetic circuit including a magnetic assembly and a magnetic coil, at least one flexible member coupling the magnetic assembly to a side wall of the one or more side walls and a compliant member mechanically coupling the magnetic coil to the plate in combination with all the disclosed limitations of claims 1, 10 and 16.
The closest prior art, Kajiwara (US 20070291976) discloses a panel audio loudspeaker, comprising: a. panel extending in a plane; an actuator coupled to one side of the panel and configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator comprising: a rigid frame attached to a surface of the panel the rigid frame comprising a portion extending perpendicular to the panel surface and a plate extending parallel to the; a magnet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-1:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        6 November 2021